Cooley Ch. J.
It appears by this record that Lock conveyed to Smith a lot in the village of Burr Oak, described as “commencing at the north east corner of the M. S. Railroad depot grounds in the village of Burr Oak, thence south one hundred feet, thence easterly along the line of the company’s ground until it intersects the creek, thence northerly along the line of said creek until it intersects the line of Front street, thence westerly along said line of said street to the place of beginning.”
*60Afterwards, Lock claiming tbat Front street did not extend along tbe front of this lot, sold the land on the north side of the lot up to Smith’s line to Hinkley, and Hinkley thereupon proceeded to build a house upon the land so purchased. This bill was filed to obtain a perpetual injunction. ‘It was not disputed that there was a street known as Front street, extending to complainant’s lot on the west, and which was fifty feet in width, and which, if extended in front of the lot in question would include the erection Hinkley is making.
■Defendants appear to claim that if no street has been regularly laid out or dedicated to the public, in front of complainant’s lot, this bill must be dismissed; but this is an error. The purchase of the lot described as bounded on a street,, estops the grantor from shutting it up so as to prevent his grantee making use of it for his own' accommodation in the enjoyment of his purchase. It is a matter of private right, and in no way depends upon the question whether the public have acquired a right of way or not.
The decree awarding a perpetual injunction must be affirmed, with costs.
The other Justices concurred.